In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00031-CR

MADISON CHANDLER SCHROEDER,                §   On Appeal from County Criminal Court No. 3
Appellant
                                           §   of Denton County (CR-2018-07419-C)

V.                                         §   May 12, 2022

                                           §   Memorandum Opinion by Lee Ann Dauphinot
THE STATE OF TEXAS
                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Ann Dauphinot
                                         Justice Lee Ann Dauphinot